Citation Nr: 1204600	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder, claimed to have been incurred during examination at a Department of Veterans Affairs (VA) facility. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision issued by the VA Regional Office (RO) in Jackson, Mississippi, that denied the Veteran's claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a left knee disorder, claimed to have been incurred during examination at a VA facility.  
  
The Veteran was scheduled to testify before a Veterans Law Judge via video-conference at the RO on February 22, 2010.  However, the Veteran submitted a statement in February 2010, withdrawing his request for a hearing.  See 38 C.F.R.    § 20.703 (e) (2011). 

The Board notes that the RO, in adjudicating the Veteran's claim of entitlement to  compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder, also considered whether the Veteran was entitled to service connection for his left knee disorder on direct and secondary bases in the November 2008 statement of the case.  The Veteran perfected his appeal in January 2009.  Thus, the Board has captioned the Veteran's claims herein to reflect consideration of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder, as well entitlement to service connection for a left knee disorder on direct and secondary bases.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

As discussed above, the RO, in adjudicating the Veteran's claim of entitlement to  compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder, also considered whether the Veteran was entitled to service connection for his left knee disorder on direct and secondary bases.  The VA examiner, at the time of his VA examination report in September 2008, and his November 2008 addendum, offered opinions as to whether the Veteran's current left knee disorder was etiologically related to his active service, including consideration of his in-service complaints and treatment for left knee pain, and his service-connected spine disability.  However, there is no indication that the Veteran was provided with notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA) regarding the direct and secondary aspects of his claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this regard, the letter sent to the Veteran in August 2006 provided him notice only as to the aspect of his claim that involved compensation under the provisions of 38 U.S.C.A. § 1151.  Therefore, corrective VCAA notice should be provided on remand.

The Veteran in the present appeal asserts that his current left knee disorder, most recently diagnosed on VA examination in September 2008 as severe degenerative joint disease with osteochondral loose bodies, was incurred during a VA examination conducted for the purpose of evaluating his service-connected spine disability in March 2004.  

An appellant must show that the VA treatment in question resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); see also VAOPGCPREC 40-97 (Dec. 31, 1997). 

In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in a Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1) (2011).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without a Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2011). Proximate cause may also be established where a Veteran's additional disability was an event not reasonably foreseeable-to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R.            § 17.32).  See 38 C.F.R. § 3.361(d)(2) (2011).  VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2011).

In a September 2006 statement, the Veteran asserted that he was asked to remove his lumbar support during his March 2004 VA examination and that he fell to the ground while performing a maneuver to measure his forward flexion.  He asserted that he was helped to his feet by armed guards and that the VA examination continued, with the examiner holding him more firmly.  Indeed, report of VA examination in March 2004 indicates that the Veteran fell, without injury.  The examiner noted that the Veteran, while flexing forward, fell in a controlled manner to the ground.  The examiner noted that the he was holding the Veteran at the arm as he fell, and that a guard helped him to his feet.  Of record is report of a VA examination conducted in September 2008, and an addendum to the report dated in November 2008, both obtained in order to adjudicate the Veteran's § 1151 claim.  The only record related to the fall is the report of the March 2004 VA examination. 

The Veteran's representative, in his January 2012 Appellant's Brief, asserts that the VA's quality assurance are required in order to adjudicate the Veteran's claim.  The Board notes that, in VAOPGCPREC 1-11, VA's General Counsel held that Section 5103A of title 38, United States Code, requires agencies of original jurisdiction and the Board to make reasonable efforts to request from Veterans Health Administration (VHA) any quality-assurance records or documents that are relevant to a claim, provided the claimant furnishes information sufficient to locate the records or documents, and, if VHA denies access to the records and documents on the basis that they are protected by section 5705 and implementing regulations, to appeal VHA's denial to the Office of the General Counsel (OGC) under 38 C.F.R.   § 17.506 (2011).  Under 38 C.F.R. § 17.508(c) (2011), any quality-assurance record or document, whether confidential and privileged or not, may be provided to the General Counselor any attorney within OGC, wherever located.  If VHA and OGC conclude that the records and documents are protected by section 5705 and implementing regulations, VA may not consider them and rely on them in the adjudication of the claim.  If VHA or OGC concludes that the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim.  

Based on the foregoing, the AMC must:  provide the Veteran VCAA-compliant notice as to the claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected spine disability; seek any intake or informed consent documents associated with the March 2004 VA examination; and, if the Veteran provides information sufficient to locate any VHA quality assurance records, seek such records.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice as to the claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected spine disability, that informs him of the evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  The notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

2.  Obtain and associate with the Veteran's claims file any records related to intake, informed consent, or permission to conduct the March 2004 VA examination at the VA Medical Center (VAMC) in Biloxi, Mississippi.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request information sufficient to locate the VHA quality assurance records or documents discussed at the time of the January 2012 Appellant's Brief (i.e., describe the type of information being sought in support of the claim). Advise the Veteran that the March 2004 VA examination report, including the examiner's report of the Veteran's fall, is of record.  Follow all procedures pursuant to VAOPGCPREC 1-11, discussed above.

4.  If, and only if, additional records or statements are obtained pursuant to the development directed above, forward the claims file to the examiner who conducted the September 2008 VA examination and who filed the November 2008 addendum, and request that he submit another addendum, considering such newly-received records or statements.  

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder, claimed to have been incurred during examination at a VA facility, as well as entitlement to service connection for a left knee disorder, to include as secondary to a service-connected spine disability.  The claims should be readjudicated based on the entirety of the evidence, specifically considering evidence added to the claims file subsequent to the November 2008 statement of the case.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



